       Case 3:19-mj-00011-EMT Document 7 Filed 01/24/19 Page 1 of 1
                                                       UNITED STATES DISTRICT COURT
                                                      NORTHERN DISTRICT OF FLORIDA

                                                                            MEMORANDUM




UNITED STATES OF AMERICA
                                                            Case No. 3:19mj11
-vs-

TYLER STEWART


DATE:             1/24/19

                 Your Case No. 19CR00014-MWF
TO               First Street U.S. Courthouse
                 350 W 1st Street, Suite 4311
                 Los Angeles, CA 90012-4565


FROM:           Irma McCain-Coby, United States District Court
                Courtroom Deputy for
                Elizabeth M. Timothy, United States Magistrate Judge
                Charles J. Kahn, Jr, United States Magistrate Judge
                United States Courthouse
                100 North Palafox Street
                Pensacola, Florida 32502-5625

SUBJECT:        Rule 5 Proceedings

       The above-styled case originated in your division. Enclosed please find copies of
documents regarding proceedings held in the Northern District of Florida in Pensacola, Florida
wherein the following action was taken:

INITIAL APPEARANCE: 1/24/19
DETENTION: Initial Appearance; Conditions of Release

Enclosures
